Citation Nr: 1647821	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-31 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected hypertension, cardiomyopathy with left ventricular dysfunction and congestive heart failure, and/or major depression.

2.  Entitlement to an increased rating for major depression, currently evaluated as 10 percent disabling prior to August 26, 2013; as 50 percent disabling from August 26, 2013, to February 23, 2015; and as 70 percent disabling from February 24, 2016, forward.

3.  Entitlement to an increased rating for lumbar spine degenerative disc disease, currently evaluated as 10 percent disabling prior to October 24, 2007; as 20 percent disabling from October 24, 2007 to February 23, 2015; and as 60 percent disabling from February 24, 2015, forward.

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

5.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).

6.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(l) or 38 U.S.C. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975, from November 1975 to June 1978, and from June 1978 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a July 2008 rating decision, the RO, in pertinent part, confirmed and continued the 10 percent rating for the Veteran's lumbar spine degenerative disc disease and the 10 percent rating for his major depression; denied entitlement to service connection for erectile dysfunction; and granted service connection for hypertension, assigning a noncompensable (0 percent) rating effective October 24, 2007, the date of receipt of the Veteran's claim.  See 38 C.F.R. § 3.400 (2016).  

A September 2008 rating decision granted an increased 10 percent rating for the Veteran's hypertension, effective October 24, 2007.  Later, in July 2009, the RO granted an increased, 20 percent evaluation for the Veteran's low back disorder, also effective October 24, 2007.  See 38 C.F.R. § 3.400.

Subsequently, in an October 2013 rating decision the RO granted service connection for radiculopathy of the bilateral lower extremities and assigned each a 30 percent evaluation, effective August 26, 2013.  As the Veteran has not appealed this evaluation or the effective date assigned, the issue of a higher and/or earlier evaluation for radiculopathy of the bilateral lower extremities is not before the Board.  

In that October 2013 rating decision, the RO also granted an increased, 50 percent rating for the Veteran's major depression and awarded entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s), both effective August 26, 2013.  However, in February 2014 the RO awarded entitlement to special monthly compensation based on aid and attendance criteria, 38 U.S.C. § 1114(l), effective from an earlier date - May 6, 2013.  Special monthly compensation at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the housebound rate.  Cf. 38 U.S.C.A. § 1114(l), 38 C.F.R. § 1114(s).

In the February 2014 rating decision, it also appears that the RO terminated a TDIU rating that had been granted in a June 1996 rating decision.  The rating codesheet indicates that the TDIU was terminated effective August 25, 2013, as the Veteran was in receipt of a 100 percent schedular rating for asthma from August 26, 2013, forward.  

In October 2014, the Veteran and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  

The case was previously before the Board in January 2015, at which time the Board reopened and granted the Veteran's claims of entitlement to service connection for temporomandibular joint disorder (TMJ) and a cervical spine disability, and dismissed the appeal as to an increased rating for the Veteran's service-connected asthma.  Accordingly, those issues are no longer before the Board.  

Additionally, the January 2015 decision remanded for further development the issues of entitlement to service connection for erectile dysfunction, entitlement to an increased rating for major depression, entitlement to an increased rating for degenerative disc disease of the lumbar spine, and entitlement to an increased initial rating for hypertension.  

Subsequently, an April 2015 rating decision granted an increased 70 percent evaluation for the major depression and an increased 60 percent evaluation for the lumbar spine disability, both effective from February 24, 2015.  

A February 2016 supplemental statement of the case (SSOC) denied still higher ratings for the major depression and the lumbar spine degenerative disc disease.  Additionally, that SSOC denied a higher initial rating for the hypertension and denied service connection for erectile dysfunction.  See February 2016 SSOC.  Accordingly, those issues have since returned to the Board.  

The Board notes that the February 2016 SSOC also included the issue of entitlement to an increased evaluation for asthma.  However, as discussed, that issue was adjudicated in a final decision by the Board.  See 38 U.S.C.A. §§ 7103, 7104 (West 2014) and 38 C.F.R. §§ 20.1100, 20.1104 (2016) (addressing finality of Board decisions).  Therefore, the RO's inclusion of this issue in the February 2016 SSOC was in error, and the Board no longer has jurisdiction over the issue of entitlement to an increased evaluation for asthma.

The Board also notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is evidence of record that the Veteran is unable to work solely as a result of his service-connected lumbar spine disability.  See February 2015 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) (finding that "[t]here is frequent and complete incapacitation during his flares [of lumbar spine symptoms that] render him unable to obtain or maintain substantially gainful employment in any capacity due to the fact that his total amount of time of incapacitation due to his lumbar spine conditions is extensive and he cannot therefore maintain any regular work schedule").  See also 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App. at 453-54.

Additionally, as explained below, the issue of entitlement to TDIU also raises the issue of entitlement to special monthly compensation (SMC).  See 38 U.S.C. § 1114(l), (s).  See also Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC  is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.

This appeal was processed using the VBMS paperless claims processing system. The Virtual VA system also contains additional records pertinent to the present appeal.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's erectile dysfunction was incurred in service.

2.  Throughout the pendency of the appeal, the Veteran's major depression has been manifested by total occupational and social impairment.

3.  Throughout the pendency of the appeal, the Veteran's service-connected lumbar spine disability has been productive of incapacitating episodes having a total duration of at least six weeks during a 12-month period.

4.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

5.  The Veteran's service-connected lumbar disability has prevented him from obtaining or maintaining substantially gainful employment since the July 10, 2007 date of his increased rating claim.  

6.  From July 10, 2007, to May 5, 2013, the Veteran was in need of regular aid and attendance of another person due to his service-connected lumbar spine degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria have been met for a 100 percent schedular evaluation for major depression for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9434 (2016).

3.  Prior to February 24, 2015, the criteria have been met for a 60 percent rating, but no higher, for degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).

4.  From February 24, 2015, forward, the criteria for a rating in excess of 60 percent for degenerative disc disease of the lumbar spine have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

5.  The criteria for an initial rating higher than 10 percent for hypertension have not been satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7101 (2016).

6.  The criteria for entitlement to TDIU based solely on the service-connected lumbar spine disorder are satisfied as of July 10, 2007.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).

7.  Entitlement to SMC at the (l) rate is established from July 10, 2007 to May 5, 2013.  38 U.S.C.A. § 1114(l), (s) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), (i), 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Initially, the Board notes that the Veteran's claim of entitlement to service connection for erectile dysfunction is being granted, as discussed below.  The Board is also granting a 100 percent schedular rating for the Veteran's major depression for the entire appellate period.  Additionally, the issues of entitlement to a TDIU based solely on the Veteran's service-connected lumbar spine disability, and also of entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(1), are being granted, as discussed below.  These awards thus represent a complete grant of the benefits sought on appeal as concerning these issues.  Therefore, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities as concerning these issues is not necessary.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 20.1102 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the remaining claims, because the appeal of entitlement to an increased initial rating for hypertension stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters dated in November 2007, February 2008, April 2008, and August 2008 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of his claim for a higher rating for his degenerative disc disease of the lumbar spine, and/or subsequent readjudication of his claims for higher ratings for his hypertension and low back disability in subsequent rating decisions and several supplemental statements of the case (SSOCs).  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, private treatment records identified by him, and lay statements in support his claim have been associated with the claims file, including records the Board requested in its January 2015 remand, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran was also provided VA Compensation and Pension examinations to determine the ongoing severity of his service connected lumbar spine disability and his cardiac pathology, including in October 2007 (spine examination), July 2008 (heart examination); July 2009 (heart examination); May 2010 (heart examination); August 2013 (spine and heart examinations); and February 2015 (spine examination).  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected disorders.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  Since the most recent VA examinations for the low back in February 2015 and for the hypertension in August 2013, the Veteran has not alleged a significant worsening of his low back or hypertension, and there is no evidence indicating there has been a material change in the severity of either disability.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was conducted).  Moreover, neither the Veteran nor his representative has challenged the adequacy of the most recent VA hypertension and low back examinations.  Thus, taken together, the examination reports of record are adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.  Accordingly, the Board will proceed with appellate review.

II.  Service Connection

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, the Veteran's medical treatment records note a current diagnosis of erectile dysfunction.  See February 2015 Male Reproductive System Conditions Disability Benefits Questionnaire (DBQ) (diagnosing erectile dysfunction); December 2013 VA Primary Care Note (showing that he has an inactive prescription for sildenafil citrate used to treat erectile dysfunction); May 2013 VA Psychiatry Outpatient Note (noting the Veteran's report of erectile dysfunction and reflecting a history of impotence).  See also 38 C.F.R. § 3.303(a); Davidson, 581 F.3d 1313.  See, too, McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  

Furthermore, his service treatment records (STRs) reflect that the Veteran complained of sexual dysfunction during his active service.  See, e.g., March 1993 Chronological Record of Medical Care (reflecting complaints of sexual dysfunction).  Accordingly, an in-service injury or incurrence is established.  See 38 C.F.R. § 3.303(a); Davidson, 581 F.3d 131.  

As to nexus, the Veteran asserts in statements and testimony adduced throughout the pendency of the claim that he experienced continuous erectile dysfunction during and since his active service.  See, e.g., October 2014 Board Hearing Testimony; February 2015 Male Reproductive System Conditions DBQ (noting the Veteran's report of the onset of erectile symptoms during his active service).  The Board notes that the Veteran is competent to report the onset of sexual dysfunction during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing erectile dysfunction during and since his active service, as the onset, frequency, and duration of such symptoms as an inability to maintain adequate erections for intercourse are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board additionally finds his competent statements of continuing erectile dysfunction during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Board notes that the Veteran's assertions of continuing erectile dysfunction since his separation are echoed by his spouse, who is certainly capable of observing this symptomatology.  See February 2015 Male Reproductive System Conditions DBQ (noting that the Veteran's spouse confirmed the Veteran's history of erectile problems for approximately 20 years).  See also Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 307-08; Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  Moreover, the Veterans assertions are further bolstered by the findings of the February 2015 VA genitourinary examining physician, who confirmed the Veteran's diagnosis of erectile dysfunction and determined that the onset of the Veteran's current disability was in 1993, during his active service.  See February 2015 Male Reproductive System Conditions DBQ (noting the statements of the Veteran and his spouse concerning his continuing erectile dysfunction for approximately 20 years).  The medical and lay evidence of a continuity of symptomatology thus suggests a link between his current erectile dysfunction and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, in light of the Veteran's documented in-service complaints of sexual dysfunction, given his competent and credible testimony that his current erectile dysfunction initially manifested during his active service, considering the VA examiner's determination that his erectile dysfunction had its onset during his active service, and in the absence of any medical determination to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's erectile dysfunction.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's erectile dysfunction, as likely as not, had its onset during his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted on a direct basis for erectile dysfunction.  

III. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102. 

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


(a) Major Depression

The Veteran asserts that his service-connected major depression warrants higher ratings than those currently assigned.  For the reasons that follow, the Board finds that entitlement to a 100-percent schedular rating for service-connected major depression is established for the entire period on appeal.

The Veteran's service-connected major depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434 (Major depressive disorder), according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  The Board notes that the Veteran's psychiatric disability was originally rated under Diagnostic Code 9405, which pertained to "Dysthymic disorder; Adjustment disorder with depressed mood; [and] Major depression without melancholia," and which has since been removed from the rating schedule.  See 61 Fed. Reg. 52700 (October 8, 1996) (reflecting the removal of Diagnostic Code 9405, effective November 7, 1996).  See also 38 C.F.R. § 4.130 (1998, 2016).  With the exception of eating disorders, all mental health disorders, including Major depressive disorder (DC 9434), are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2016).

Under General Rating Formula, as pertinent to the present appeal, a 10 percent disability rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.

A 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  Id.  

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment).  While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Resolving doubt in the Veteran's favor, the Board finds that the frequency, severity, and duration of his PTSD symptoms more closely approximate those required for a 100 percent schedular rating under the Rating Formula, resulting in total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Specifically, psychiatric and mental health treatment records dated during the appellate period, as well as the March 2008, August 2013, and February 2015 VA psychiatric examination reports, indicate, in particular, depressed mood; anxiety; chronic sleep impairment; loss of memory; extreme irritability and outbursts of violence; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal and homicidal ideations; and social isolating behaviors.  See, e.g., March 2008 VA Mental Disorders Disability Benefits Questionnaire (DBQ) (noting manifestations of his major depression including chronic sleep impairment, depression, and isolating behaviors); June 2013 Primary Care Nursing Note (noting that the Veteran has "thoughts of suicide"); May 2013 Discharge Summary from the Southeast Alabama Medical Center (reflecting that the Veteran was admitted for "suicidal homicidal ideations"); August 2013 VA Mental Disorders DBQ (reflecting psychiatric symptomatology including depressed mood; anxiety; chronic sleep impairment; loss of memory; extreme irritability and outbursts of violence; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; and social isolating behaviors); February 2015 VA Mental Disorders DBQ (reporting symptoms including depressed mood; anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and suicidal ideation)

Significantly, the August 2013 VA examiner determined that the Veteran's psychiatric pathology rendered him seriously impaired, as evidenced by the assignment of a GAF score in the 41-50 range, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  As previously mentioned, a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, though, the assigned GAF scores reflect serious symptomatology and further support the finding that the Veteran's PTSD resulted in total social and occupational impairment for the entire appellate period.  See 38 C.F.R. § 4.130, DC 9434.  

Furthermore, at the October 2014 Board hearing, the Veteran and his spouse testified in detail regarding the Veteran's psychiatric symptomatology during the appellate period, describing his intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; his persistent inability to maintain relationships with friends, family, and co-workers; his intermittent suicidal and homicidal thoughts; and his paranoia, suspiciousness, and ritualistic behavior.  See October 2014 Board Hearing Transcript.  In this regard, the Veteran and his spouse are competent to report on factual matters of which they have firsthand knowledge, e.g., observing psychiatric symptomatology such as violence and anger, social isolation, neglect of personal hygiene, and suicidal and homicidal thoughts, see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), and the Board finds their sworn statements to be credible, as they are essentially consistent with the medical evidence of record, including private medical records reflecting that the Veteran was hospitalized on at least one occasion during the appellate period for suicidal and homicidal ideations.  See, e.g., May 2013 Discharge Summary from the Southeast Alabama Medical Center.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  And, as discussed, these symptoms have been medically evaluated as productive of severe symptomatology throughout the appellate period.  

The Board acknowledges that Veteran's psychiatric symptoms do not precisely mirror the symptoms enumerated for a 100 percent rating under Diagnostic Code 9434.  For example, there is little or no evidence in the record of disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or persistent delusions or hallucinations.  However, it is apparent that the Veteran's symptoms, especially his intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; his extreme irritability with outbursts of rage; his suicidal and homicidal thoughts; his social isolation; and his impaired memory, have been of the frequency, severity, and duration to have rendered the Veteran more nearly totally impaired in his social and occupational functioning throughout this appeal.  See Mauerhan, 16 Vet. App. at 443; Vazquez-Claudio, 713 F.3d at 117; 38 C.F.R. § 4.126.  

The Board also notes that there is evidence of record reflecting more moderate symptomatology.  However, affording the Veteran the benefit of the doubt, the Board finds that such evidence is reflective of the Veteran's waxing and waning psychiatric symptomatology and thus does reflect sustained improvement.  Accordingly, staging the Veteran's rating to reflect these periods of improvement is unwarranted.  See Hart, 21 Vet. App. at 509. 

Thus, given the medical evidence of severe psychiatric symptomatology, considering the Veteran's competent assertions concerning his profound psychiatric symptoms, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the entire appellate period, the Veteran's major depressive disorder manifests in symptoms most closely approximating total occupational and social impairment. 38 C.F.R. §§ 4.7, 4.102, 4.130, DC 9434. 

Accordingly, the criteria for a schedular rating of 100 percent for major depression under Diagnostic Code 9434 are met.  38 C.F.R. §§ 3.102, 4.3, 4.130 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As the Veteran has been granted a 100 percent disability rating, the maximum allowable for his PTSD, for the entirety of the appeal period, a referral for extra-schedular consideration is considered moot.  See 38 C.F.R. § 3.321 (2016).

(b)  Lumbar Spine Degenerative Disc Disease

The Veteran asserts that his service-connected lumbar spine disability warrants higher ratings than those currently assigned.  For the reasons that follow, the Board finds that entitlement to a 60 percent schedular rating for service-connected degenerative disc disease of the lumbar spine is established for the appellate period prior to February 24, 2015.  However, from February 24, 2015, forward, a rating in excess of 60 percent is unwarranted.

Historically, a June 1996 rating decision granted service connection for a low back disability and assigned an evaluation of 10 percent effective from February 2, 1996.  See June 1996 Rating Decision.  In July 2007, the Veteran submitted documentation which the RO treated as a claim for an increased rating for his service-connected low back disability.  See July 2008 Rating Decision (reflecting that the Veteran "filed a claim for an increase in your service connected [lumbar spine disability] on July 10, 2007").  The July 2008 rating decision that forms the basis of this appeal confirmed and continued the 10 percent rating previously assigned.  Subsequently, a July 2010 rating decision granted an increased 20 percent rating for the lumbar spine degenerative disc disease, effective from October 24, 2007.  See July 2009 Rating Decision.  Thereafter, in an April 2015 rating decision, the RO, in effect, granted an increased 60 percent rating for the Veteran's lumbar degenerative disk disease from February 24, 2015, forward.  See February 2015 Rating Decision.

Prior to February 24, 2015, the Veteran's service-connected lumbar spine disability has been rated based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 pertaining to degenerative arthritis of the spine.  See July 2009 Rating Decision and Codesheet (reflecting that the Veteran's lumbar spine condition is rated under Diagnostic Code 5242).  Since February 24, 2015, the Veteran's lumbar spine disability is rated based on incapacitating episodes under 38 C.F.R. § 4.71a, DC 5243.

In this regard, the rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Diagnostic Code 5243, instructs that IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a, Note (6).  

Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2015).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The preponderance of the evidence does not reflect that the Veteran's lumbar spine disability has approximated the criteria for entitlement to a rating greater than 40 percent under the General Rating Formula at any point during the appellate period.  Specifically, the reports of VA examinations conducted during the pendency of the claim, including most recently in February 2015, show diagnoses of lumbar spine degenerative disc disease (IVDS).  See February 2015 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) (diagnosing lumbar spine degenerative disc disease); August 2013 VA Back (Thoracolumbar Spine) Conditions DBQ (diagnosing, among other things, intervertebral disc syndrome of the lumbar spine); October 2007 VA Housebound Examination Report (diagnosing lumbar disc disease).  These examinations show that the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  See id.  Thus, the criteria for ratings of 60 or 100 percent under the General Rating Formula are not satisfied.  See 38 C.F.R. § 4.71a, DC's 5235-5243.  Moreover, because a 40 percent evaluation represents the maximum possible evaluation for a lumbar spine disability based on limitation of motion, a higher rating under the DeLuca criteria based on functional loss is not available.  See Johnston, 10 Vet. App. at 85; DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. § 4.40, 4.45.  

Although a rating in excess of 40 percent is not available for the Veteran's lumbar spine disability under the General Rating Formula, as noted, Diagnostic Code 5243 provides a second avenue for rating IVDS, based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Note (6).  Under the Formula for Rating IVDS set forth in DC 5243, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  See also 38 C.F.R. § 4.71a, Note (1) (defining an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician)

Here, the record contains evidence that, for the entire appellate period, the Veteran's lumbar spine degenerative disc disease has been accompanied by incapacitating episodes with total duration of at least 6 weeks during a 12 month period.  In this regard, the Veteran has consistently maintained throughout the appellate period that he experienced severely debilitating attacks of low back symptoms that resulted in frequent periods of incapacitation totaling at least 6 weeks (42 days) during any given 12 month period.  See, e.g., October 2007 VA Housebound Examination Report (reflecting the Veteran's report that "his back pain keeps him in the bed when he makes a wrong move or bends . . . [and] that he may have to stay in bed up to two weeks"); August 2013 VA Back (Thoracolumbar Spine) Conditions DBQ (finding that the Veteran experiences frequent incapacitating episodes precipitated by relatively benign events including "stepping the wrong way or even sneezing" during which he is totally functionally impaired); October 2014 Board Hearing Testimony (stating that his back condition renders him unable to get out of bed for extended periods of time). 

The Board notes that the Veteran is competent to report both the manifestations of his low back disability, including pain and muscle spasms, and also the amount of bed rest / incapacitation required to manage his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (finding that a Veteran is competent to report on factual matters of which he has firsthand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a Veteran is competent to report observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Board finds that the statements and testimony regarding this to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) and Baldwin v. West, 13 Vet. App. 1 (1999) (reflecting that determinations concerning the credibility of the evidence are within the purview of the Board).

Additionally, the February 2015 VA examination report contains findings that further support the Veteran's assertion that his lumbar IVDS was productive of an aggregate period of incapacitation in excess of six weeks over a 12 month timeframe.  In this regard, the February 2015 VA examiner explicitly found that the Veteran experienced extended periods of incapacitation totaling in excess of six weeks during a 12 month period.  See, e.g., February 2015 VA Back (Thoracolumbar Spine) Conditions DBQ (finding that the Veteran's IVDS of the lumbar spine results in "episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician . . . [w]ith episodes of bed rest having a total duration of at least six weeks during the past 12 months").

Accordingly, given the Veteran's credible reports of experiencing low back symptoms requiring bed rest totaling in excess of six weeks in a 12 month period, and in light of the findings of his VA examiners indicating that the Veteran's back disability required bed rest at a level commensurate with his assertions, the Board will resolve doubt in the Veteran's favor and find that the evidence more nearly approximates the criteria for a 60 percent rating for his lumbar disc disease under Diagnostic Code 5243 for the entire appellate period.  See 38 C.F.R. § 4.71a, DC 5243.  See also Hart, 21 Vet. App. at 509-10.  See, too, 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

However, as noted, a schedular rating in excess of 60 percent for the Veteran's low back disability is not assignable.  In this regard, the Board notes that the Formula for Rating IVDS provides a maximum disability rating of 60 percent and, therefore, a higher rating cannot be granted under this code.  See 38 C.F.R. § 4.71a, DC 5243.  While the August 2013 and February 2015 VA examiners noted evidence of chronic ongoing severe lower back pain with flare ups of severe lumbar spine limitation of motion, a disability rating in excess of 60 percent is not warranted, as the Veteran is currently rated at the highest percentage available for his lumbar degenerative disc disease based on incapacitating episodes.  See id.  

Moreover, as alluded to above, neither is a rating in excess of 60 percent warranted at any point during the appellate period when considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  In this regard, in order for the Veteran to meet or approximate the criteria for a rating in excess of 60 percent under the rating criteria for the lumbar spine, there must be unfavorable ankylosis of the entire spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See id.  As discussed above, the VA examination reports of record explicitly found that the Veteran did not exhibit ankylosis of the spine.  See, e.g.,  October 2007 VA Housebound Examination Report; August 2013 VA Back (Thoracolumbar Spine) Conditions DBQ; February 2015 VA Back (Thoracolumbar Spine) Conditions DBQ;  November 2015 Neck (Cervical Spine) Conditions DBQ.  Indeed, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, no evidence of fixation of the spine in flexion or extension, and, despite extensive VA treatment and multiple repeated spine examinations, there no evidence that the Veteran experiences "difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).

Even when taking into account the documented flare ups of severe pain and restriction of motion, the Veteran's symptomatology does not approximate ankylosis, which is defined as defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The Board does not doubt that the Veteran has experiences severe pain and limited mobility as a result of his back disability; however, the VA examination reports all demonstrate at least some motion of the spine.  

The Board thus finds that the Veteran has not met the criteria for an evaluation in excess of 60 percent under either the Formula for Rating IVDS or the General Rating Formula for Diseases and Injuries of the Spine at any point during the appellate period.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, as well as the criteria enumerated DeLuca.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the rating criteria contemplate the effect of such functional limitations, namely periods of incapacitation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Moreover, the Board reiterates that a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston, 10 Vet. App. at 85.  Here, a 40 percent evaluation represents the maximum possible evaluation for a lumbar spine disability based on limitation of motion under the General rating Formula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  And the Formula for Rating IVDS is not predicated upon limitation of motion.  Accordingly, a higher rating under the DeLuca criteria based on functional loss is not available.  See Johnston, 10 Vet. App. at 85; DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. § 4.40, 4.45.  

The Board also notes the Veteran's subjective complaints of pain radiating from his lower back to his bilateral lower extremities.  In this regard, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, be rated separately, under an appropriate diagnostic code.  As noted in the introduction above, in an unappealed October 2013 rating decision, the Veteran has already been assigned separate ratings for radiculopathy of the bilateral lower extremities.  See October 2013 Rating Decision (granting service connection for radiculopathy of the bilateral lower extremities and assigning each a separate 30 percent evaluation, effective August 26, 2013).  Accordingly, not only have the separate neurological manifestations been considered in accordance with the Rating Schedule, but separate evaluations have been assigned.  

In sum, the Board finds that, for the period prior to February 24, 2015, entitlement to a 60 percent schedular rating for service-connected degenerative disc disease of the lumbar spine 38 C.F.R. § 4.71a, DC 5243, is established.  However, from February 24, 2015, forward, a rating in excess of 60 percent is unwarranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  See also Hart, 21 Vet. App. at 509-10.  See, too, 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, 1 Vet. App. 49, 53-56 (1990).  

The evaluation of the Veteran's lumbar spine degenerative disc disease does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's lumbar spine disability with the schedular criteria shows that the rating criteria are adequate to describe the disability level and symptomatology.  Therefore the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  Specifically, his lumbar spine disability has been manifested by symptoms including limitation of motion, pain, episodes of incapacitation, and associated functional impairment, including limited ability to sit, stand, or walk for prolonged periods.  These manifestations are contemplated under 38 C.F.R. § 4.71a, DC 5243 (Intervertebral disc syndrome), which is evaluated under the General Rating Formula or the Formula for Rating IVDS, and under sections 4.40 and 4.45 of the regulations, which contemplate functional impairment due to factors such as pain, stiffness, aching, deformity, weakness, instability, fatigability, incoordination, swelling, and deformity of the joint, including on repeated use and during flare-ups.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. at 206-07.  By regulation, the 60 percent rating currently assigned under the schedular criteria is assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.1.  The basis of the schedular ratings is the ability to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The objective data upon which the schedular evaluations are based thus serve as markers of disability at different levels of severity in terms of the ability to function under the ordinary conditions of daily life and employment without specifically describing how that disability may manifest in everyday life.  Accordingly, although not every diagnosis or specific clinical finding pertaining to the Veteran's lumbar spine condition may be mentioned in the rating criteria, the applicable diagnostic codes and regulations effectively contemplate all disabling effects from them as shown by the evidence of record discussed above, including loss of range of motion, symptoms such as pain, episodes of incapacitation, and resultant functional impairment.  See 38 C.F.R. § 4.71a, General Rating Formula and Formula for Rating IVDS; 38 C.F.R. §§ 4.40, 4.45.  The schedular regulations cannot be found inadequate solely because they do not mention a particular symptom, clinical finding, example of functional impairment, or manner of coping with the disability, when they are generally devoid of any such description whatsoever.  There is no evidence that the Veteran's lumbar spine pathology, symptoms, and functional limitations are not contemplated by the rating criteria, which must be assumed to capture a wide range of disabling manifestations.  Cf. 38 C.F.R. § 4.1.  Further, just as separate ratings would not be warranted for different diagnoses or clinical findings resulting in the same disability, referral for extraschedular consideration is not warranted solely based on clinical findings that do not produce disability distinct from or in addition to what is already compensated under the schedular criteria.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided). 

In addition, the fact that the Veteran uses assistive devices such as a walker does not indicate that the disability itself is exceptional or unusual, or more severe than that contemplated by the criteria.  The issue of whether a disability is adequately captured by the schedular criteria is determined based on the manifestations of the disability and associated functional impairment, and not on external circumstances such as the means by which the claimant must cope with it, unless such means themselves produce additional disability not adequately captured by the rating schedule, such as the side-effects of medication, or when the external circumstances or coping mechanisms somehow indicate that the underlying disability itself is outside the schedular norms.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not in itself provide a basis for extraschedular referral).  Moreover, the rating criteria already take into account functional loss and limitation of motion.  They are cast in general terms and devoid of specific examples of the disabling effects of a disability of the spine in the context of daily life and employment.  Rather, objective clinical findings such as loss of range of motion or length of incapacitation are used as markers for such disabling effects.  Thus, use of a walker or specific challenges caused by the Veteran's lumbar spine disability cannot alone support an exceptional or unusual disability picture solely on the basis that these or other accommodations are not mentioned in the rating criteria.  There is no indication that use of a walker is not contemplated by the rating criteria, that it is inconsistent with the disability picture being compensated under the rating criteria, or that this accommodation renders application of the schedular criteria impractical for evaluating the Veteran's lumbar spine disability.  Accordingly, use of a walker or other assistive device is not a part of the Veteran's disability picture in terms of whether referral is warranted, or does not result in a disability picture so exceptional or unusual as to render application of the schedular standards impractical. 

In short, there are no manifestations of the Veteran's lumbar spine disability not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun, 22 Vet. App. at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's lumbar spine disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's lumbar spine disability different from, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical.  Accordingly, the schedular criteria are adequate to rate the Veteran's lumbar spine disability and its severity.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Because the first step is not satisfied, the Board will not refer the evaluation of the Veteran's lumbar spine disability for extraschedular consideration.  See id.  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The Veteran has not stated, and the record does not otherwise indicate, that his other service-connected disabilities have affected his lumbar spine disability such that application of the schedular criteria is impractical.  All disabling manifestations have been evaluated under the rating criteria, as discussed above, and the evidence does not show that the combined impact is more severe than the ratings assigned, including the combined evaluations under 38 C.F.R. § 4.25 (2016) during the pendency of this claim.  See Johnson, 762 F.3d at 1365 (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  Moreover, in light of the ratings assigned herein, a 100 percent evaluation is in effect since at least October 2007, rendering this issue moot as of that date.  See Johnson, 762 F.3d at 1365 (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability).  Accordingly, this issue has not been reasonably raised. 


(c)  Hypertension

The Veteran asserts that his service-connected hypertension warrants an initial rating in excess of the 10 percent currently assigned.

Hypertension is evaluated under DC 7101.  38 C.F.R. § 4.104.  Under DC 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating is also assigned when the individual has a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., Note (1).  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.; see Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (holding that the definition in Note (1), including the requirement that hypertension be confirmed by readings taken two or more times on at least three different days, pertains to establishing the diagnosis rather than evaluating the severity of hypertension under the rating criteria).  

Here, there is no evidence reflecting that the Veteran has had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more at any point during the pendency of this claim.  Rather, the VA examination reports reflect that, during the appellate period, his diastolic pressure was 98 and his highest systolic pressure was 154.  See July 2008 VA Hypertension Examination Report (reflecting blood pressure readings of 149/98, 143/92, and 154/98, and noting that his hypertension required continuous medication for control); July 2009 VA Heart Examination Report (reflecting blood pressure of 133/87); May 2010 VA Heart Examination Report (noting a blood pressure reading of 130/83 and reporting that continuous medication is required for control of his hypertension); August 2013 VA Hypertension Disability Benefits Questionnaire (DBQ) (reflecting blood pressure readings of 144/90, 138/94, and 148/96; reporting that his hypertension required continuous medication for control; and finding that the Veteran's hypertension did not have an impact on his ability to work).  Additional VA and private treatment records dated during the appellate period additionally similarly do not contain any evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Accordingly, the criteria for a rating of 20 percent or higher are not met or more nearly approximated.  See 38 C.F.R. § 4.104; DC 7101.

As the preponderance of the evidence shows that the Veteran's hypertension has not met or more nearly approximated the criteria for ratings in excess of 10 percent during the pendency of this claim, for the reasons explained above, staging is not appropriate for the time period under review.  See Fenderson, 12 Vet. App. at 126. 



Additionally, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  The evidence does not show that the Veteran's hypertension is manifested by symptoms or functional impairment different or more severe than what is contemplated by the rating criteria, such as to render application of the rating schedule impractical.  

Further, the evidence does not show that other service-connected disabilities impact the Veteran's hypertension so as to produce disability not contemplated by the rating criteria or in excess of the combined disability rating already assigned for the Veteran's service-connected disabilities.  The Board also notes, and in the alternative, that, by virtue of the evaluations assigned herein, a total schedular rating is now in effect throughout the pendency of this claim.  Thus, this issue has not been raised by the record.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

Accordingly, the schedular criteria are adequate to rate the Veteran's hypertension and its severity.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Moreover, and in the alternative, the evidence shows that it does not cause marked interference with employment or frequent periods of hospitalization.  Thus, the second step of the inquiry is not satisfied, as related factors are not shown.  Accordingly, the Board will not refer the evaluation of the Veteran's hypertension for extraschedular consideration.  See id.  

IV.  Total Disability Rating based on Individual Unemployability

Entitlement TDIU based solely on the Veteran's service-connected lumbar spine disability is warranted.  See Rice, 22 Vet. App. at 453 (2009) (holding, in pertinent part, that the issue of TDIU is part and parcel of an increased rating claim when the claimant seeks the highest rating possible and there is evidence of unemployability associated with the disability under evaluation).  See also February 2015 VA Back (Thoracolumbar Spine) Conditions DBQ (determining that the manifestations of the Veteran's low back disability preclude employment).  Although a TDIU was already assigned by the RO effective from February 2, 1996 to August 25, 2013, based on the Veteran's service-connected disabilities, the decision granting TDIU does not clearly specify which disabilities formed the basis of the TDIU rating.  See June 1996 Rating Decision (granting TDIU).  Moreover, TDIU eligibility was terminated by the RO effective August 25, 2013.  See September 2016 Rating Decision Codesheet (reflecting that the TDIU was in effect from February 2, 1996 to August 26, 2013).  The Board's decision herein establishes that a TDIU is warranted based solely upon the service-connected manifestations of the Veteran's lumbar spine disability for the period from July 10, 2007, forward.  See July 2008 Rating Decision (establishing July 10, 2007 as the date of the Veteran's claim for an increased rating for his low back disability). 

Generally, total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

The Board notes that, based on the ratings assigned herein and in light of his already service-connected disabilities, the Veteran has been in receipt of a combined 100 percent rating for his service-connected disabilities since at least October 24, 2007.  Specifically, the Veteran is service connected for the following conditions: asthma, rated as 10 percent disabling from February 2, 1996, and 100 percent disabling from August 26, 2013 forward; major depressive disorder, rated as 10 percent disabling from February 2, 1996, and now rated as 100 percent disabling from October 24, 2007 forward, the date of the Veteran's increased rating claim; cardiomyopathy with left ventricular dysfunction and congestive heart failure, rated as 60 percent disabling from February 2, 1996 forward; lumbar spine degenerative disc disease, rated as 10 percent disabling from February 2, 1996, and now rated as 60 percent disabling from July 10, 2007 forward; radiculopathy of the left lower extremity, rated as 30 percent disabling from August 26, 2013 forward; radiculopathy of the right lower extremity, rated as 30 percent disabling from August 26, 2013 forward; temporomandibular joint syndrome, rated as 20 percent disabling from October 24, 2007, and as 30 percent disabling from October 13, 2015 forward; residuals of a right shoulder injury, rated as 20 percent disabling from February 2, 1996 forward; cervical spondylosis, rated as 10 percent disabling from October 24, 2007 forward; tinnitus, rated as noncompensable (0 percent disabling) from February 2, 1996, and as 10 percent disabling from October 24, 2007 forward; hypertension, rated as 10 percent disabling from October 24, 2007 forward; sinusitis, rated as noncompensable (0 percent disabling) from February 2, 1996 forward; and hiatal hernia, rated as noncompensable (0 percent disabling) from February 2, 1996 forward.  See 38 C.F.R. § 4.25 (2016) (combined ratings table).

Nevertheless, the Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), that, in such a situation, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, VA must still consider a TDIU claim despite a total disability rating being in effect in order to determine the Veteran's eligibility for SMC under section 1114(s).  See Bradley, 22 Vet. App. at 294; DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  See also 38 U.S.C.A. § 1114(s).

As pertinent to the current claim, the Veteran is now service connected for lumbar spine degenerative disc disease, rated as 10 percent disabling from February 2, 1996, and now rated as 60 percent disabling from July 10, 2007, the date of his 

claim for an increased rating for his service-connected lumbar spine disability.  Prior to the July 2007 date of claim, the rating for the service-connected lumbar spine condition is 10 percent, and thus does not meet the schedular criteria for a TDIU based solely on this condition.  See 38 C.F.R. § 4.25.  See also 38 C.F.R. § 4.16(a) (reflecting that, if unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more).  Moreover, in the instant case, entitlement to a TDIU based solely on his service-connected lumbar spine degenerative disc disease is not available prior to the date of the claim which raised the issue, as the evidence does not reflect a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation for his lumbar spine disorder.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016); and Harper v. Brown, 10 Vet. App. 125 (1997) (reflecting that the effective date of an award of compensation based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later, unless evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation).

Effective July 10, 2007, the rating for the lumbar spine degenerative disc disease is 60 percent.  See 38 C.F.R. § 4.16(a).  Accordingly, the Veteran meets the schedular criteria for a TDIU as of July 10, 2007 on the basis of his lumbar spine degenerative disc disease.  See id.  The question remains, then, whether he has been precluded from obtaining and maintaining a substantially gainful occupation solely as a result of the lumbar spine degenerative disc disease since July 10, 2007.  Importantly, there is no dispute that the Veteran has unemployed since his discharge from active duty in February 1996.  And the competent medical evidence of record reflects that the Veteran's lumbar spine degenerative disc disease alone results in unemployability.  Specifically, the August 2013 VA spine examiner determined that, based on the "severity of the low back condition and [the associated] severe functional impairment," the Veteran "is not able to maintain any type of employment."  See August 2013 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ).  Moreover, the February 2015 VA spine examiner explicitly found that the "frequent and complete incapacitation" that the Veteran experiences during his flares of lumbar spine degenerative disc disease symptomatology "render him unable to obtain or maintain substantially gainful employment in any capacity due to the fact that his total amount of time of incapacitation due to his lumbar spine conditions is extensive and he cannot therefore maintain any regular work schedule."  See February 2015 VA Back (Thoracolumbar Spine) Conditions DBQ.  And, as discussed in detail above, the Board has determined that the Veteran's lumbar spine degenerative disc disease has been manifested by such incapacitation throughout the appellate period, so since the Veteran filed his increased rating claim on July 10, 2007.  

Accordingly, resolving reasonable doubt in favor of the claim, entitlement to TDIU based solely on the Veteran's lumbar spine degenerative disc disease is granted, effective July 10, 2007.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

V.  Special Monthly Compensation

The Board notes that entitlement to SMC under 38 U.S.C.A. § 1114(s) is warranted as of July 10, 2007 based on the grant of TDIU for lumbar spine degenerative disc disease.  See 38 C.F.R. § 3.155(d)(2) (the scope of a claim includes entitlement to any ancillary benefits that arise as a result of the decision, including SMC under § 3.350); Akles, 1 Vet. App. at 121 (entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available).

As relevant to this case, special monthly compensation is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A "single service-connected disability rated as total" under 38 U.S.C.A. § 1114(s) is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of special monthly compensation at the (s) rate if the TDIU is predicated upon a single disability.  See Bradley, 22 Vet. App. 280.

Here, as discussed above, a TDIU has been assigned for a single service-connected disability, namely the Veteran's lumbar spine degenerative disc disease, effective from July 10, 2007.  See 38 C.F.R. § 4.16(a); Bradley, 22 Vet. App. 280.  See also 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Service connection is also in effect for other disabilities involving distinct anatomical segments or bodily systems, including cardiomyopathy with left ventricular dysfunction and congestive heart failure, which is independently rated as 60 percent disabling since February 1996.  

Accordingly, the criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) are satisfied, and therefore SMC at the (s) rate is warranted from July 10, 2007 (the earliest effective date available based on the establishment of TDIU on the basis of the Veteran's lumbar spine degenerative disc disease, as discussed above).  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Despite this, as alluded to in the Introduction above, the Veteran has been in receipt of entitlement to special monthly compensation based on aid and attendance criteria, 38 U.S.C. § 1114(l), effective from May 6, 2013.  See February 2014 Rating Decision.  Special monthly compensation at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the housebound rate.  Cf. 38 U.S.C.A. § 1114(l), 38 C.F.R. § 1114(s).  And entitlement to SMC, including at the aid and attendance rate, is an ancillary benefit within the scope of the increased rating issues on appeal.  See 38 C.F.R. § 3.155(d)(2); Akles, 1 Vet. App. at 121.  Accordingly, the propriety of the assignment of SMC at the aid and attendance rate for the appellate period prior to May 6, 2013, is appropriately before the Board.  

In this regard, as relevant to the instant case, SMC at the aid and attendance rate is payable when the Veteran, due to a service-connected disability or disabilities, is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The following are accorded consideration in determining the need for regular aid and attendance: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352 (a).

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See id; 38 C.F.R. § 3.352(a).  Further, determinations that the Veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c). 

Here, the medical and lay evidence of record reflects that the manifestations of the Veteran's service-connected lumbar spine degenerative disc disease render him in need of regular aid and attendance of another person.  In this regard, as discussed in detail above, the Veteran and his spouse credibly testified at the October 2014 Board hearing that the Veteran regularly requires assistance dressing and bathing.  See October 2014 Board Hearing Testimony (testifying that, "[i]f [he] step[s] the wrong way or if [he] cough[s], [his back] goes out, [and he is] bed ridden for weeks, sometimes months" and reporting that, during such incapacitation, his wife "has to wait on [him] hand and feet [and] has to bathe [him] sometimes").  See also See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. 465; Jandreau, 492 F.3d 1372.  See, too, Caluza, 7 Vet. App. at 506; Baldwin, 13 Vet. App. 1.  Moreover, the medical examination reports of record additionally reflect periods of incapacitation so severe that the Veteran requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  See, e.g., October 2007 VA Housebound Examination Report (reflecting that "[d]uring those periods where he has a back pain flare up[,] he needs help to get out of bed and also help with socks and shoes"); August 2013 VA Back (Thoracolumbar Spine) Conditions DBQ (finding that the Veteran experiences "has total functional impairment during the flare ups" of back symptoms).

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that, for the period from July 10, 2007 to May 5, 2013, the Veteran's service-connected lumbar spine degenerative disc disease results in an intermittent inability of the Veteran to dress himself or to keep himself ordinarily clean and presentable.  See 38 C.F.R. § 3.352(a).  Moreover, during that period, his service-connected low back condition additionally resulted in a physical incapacity such that the care and assistance of another person on a regular basis is required in order to protect the Veteran from the hazards incident to his daily environment.  See id.  Importantly, as noted above, a Veteran need only show one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco, 9 Vet. App. at 224.  And the Veteran's need for aid and attendance need not be constant; rather, the regulation requires only that there be a "regular" need.  See id.  See also 38 C.F.R. § 3.352(a).  Accordingly, given the credible assertions of the Veteran and his wife concerning the mental and physical limitations imposed by his service-connected lumbar spine condition, and taking into account the medical evidence indicating that he requires regular aid and attendance to assist in basic hygiene, the Board finds that SMC based on the need for regular aid and attendance is warranted from July 10, 2007, the date the Veteran filed his increased rating claim for his lumbar spine disability, to May 5, 2013, the day prior to the date from which the RO assigned SMC under 38 U.S.C.A. § 1114(l).

Because SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the housebound rate under 38 U.S.C.A. § 1114 (l), the Board is therefore awarding SMC based on aid and attendance.  Cf. 38 U.S.C.A. § 1114(l), 38 C.F.R. § 1114(s).


ORDER

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to a 100 percent schedular rating for major depression is granted for the entire appellate period, subject to the law governing payment of monetary benefits.

Entitlement to a 60 percent rating, but no higher, for degenerative disc disease of the lumbar spine is granted for the appellate period prior to February 24, 2015, subject to the law governing payment of monetary benefits. 

Entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine for the period from February 24, 2015, forward, is denied.

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to total disability based on individual unemployability (TDIU) based solely upon the service-connected lumbar spine degenerative disc disease, is granted effective from August 27, 2013 forward, subject to the law governing payment of monetary benefits.

Entitlement to SMC under 38 U.S.C. § 1114(l), based on the need for aid and attendance of another person, is granted from July 10, 2007, to May 5, 2013, subject to the law governing payment of monetary benefits.


___________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


